                                                 Case 18-57293-lrc               Doc 43   Filed 07/29/19 Entered 07/29/19 17:30:16                                  Desc
                                                                                                Page 1 of 6
                                                                                          Form 1
                                                                                                                                                                                                      Page: 1-1
                                                                      Individual Estate Property Record and Report
                                                                                       Asset Cases
Case No.:    18-57293-LRC                                                                                                              Trustee Name:        (300320) S. Gregory Hays
Case Name:      @AUDIO, AUTOMATION & THEATER (GA),                                                                                     Date Filed (f) or Converted (c): 04/30/2018 (f)
                                                                                                                                       § 341(a) Meeting Date:       06/05/2018
For Period Ending:      06/30/2019                                                                                                     Claims Bar Date: 09/10/2018

                                                       1                                        2                             3                            4                      5                          6

                                               Asset Description                             Petition/                Estimated Net Value           Property Formally         Sale/Funds                Asset Fully
                                    (Scheduled And Unscheduled (u) Property)               Unscheduled           (Value Determined By Trustee,         Abandoned            Received by the          Administered (FA)/
                                                                                              Values                Less Liens, Exemptions,        OA=§554(a) abandon.          Estate                Gross Value of
  Ref. #                                                                                                                and Other Costs)                                                             Remaining Assets

    1       Checking Account at Regions Bank, xxxxxx1375                                                 28.38                            28.38                                               0.00                        FA

    2       A/R 90 days old or less. Face amount = $16,588.11. Doubtful/Uncollectible                16,588.11                        16,588.11                                         5,495.37                          FA
            accounts = $0.00.
    3       Other inventory or supplies: See attached, Net Book Value: $0.00                        106,300.51                       106,300.51                                        45,453.00                          FA

    4       Office Furniture                                                                         53,500.00                        53,500.00                                         3,915.00                          FA

    5       Programming Laptop & Network Hub System Location: with employee Gregg                    Unknown                                0.00                                              0.00                        FA
            Brodka.
    6       Ford E250 work van with storage bins and cage Mileage - 79,776.                           8,900.00                         8,900.00                                         6,069.00                          FA

    7       Patent, Copyright -Serial Number: 78647834 (renewed for 10 years in 2016)                Unknown                                0.00                                              0.00                        FA
            Registration Number: 3132362 Registration Date: Aug 22, 2006 Mark: @AUDIO,
            AUTOMATION & THEATER Owner: @Audio, Automation & Theater, Inc..
    8       Internet Domain names and websites                                                       Unknown                                0.00                                              0.00                        FA

    9       Work Order System.                                                                       Unknown                                0.00                                              0.00                        FA

    10      Crestron Programming.                                                                    Unknown                                0.00                                              0.00                        FA

    11      100% ownership of @Audio, Automation & Theater (FL), Inc. - now closed                   Unknown                                0.00                                              0.00                        FA

    12      Tax Refund (u)                                                                                0.49                              0.49                                              0.49                        FA

    13      2012 Ford Transit (u)                                                                     6,000.00                              0.00                                              0.00                        FA
            Abandoned per Notice, Dkt # 38. Debt exceeds value.

    14      2012 Audi A5 (u)                                                                         10,000.00                              0.00                                              0.00                        FA
            Abandoned per Notice, Dkt # 38. Debt exceeds value.

    15      United Healthcare Premium Refund (u)                                                         42.97                            42.97                                          141.23                           FA

   15       Assets                  Totals       (Excluding unknown values)                     $201,360.46                        $185,360.46                                        $61,074.09                     $0.00
                                         Case 18-57293-lrc            Doc 43       Filed 07/29/19 Entered 07/29/19 17:30:16                        Desc
                                                                                         Page 2 of 6
                                                                             Form 1
                                                                                                                                                                                  Page: 1-2
                                                         Individual Estate Property Record and Report
                                                                          Asset Cases
Case No.:    18-57293-LRC                                                                                                 Trustee Name:      (300320) S. Gregory Hays
Case Name:     @AUDIO, AUTOMATION & THEATER (GA),                                                                         Date Filed (f) or Converted (c): 04/30/2018 (f)
                                                                                                                          § 341(a) Meeting Date:   06/05/2018
For Period Ending:     06/30/2019                                                                                         Claims Bar Date: 09/10/2018


      Major Activities Affecting Case Closing:
                                    The Trustee has administered all assets with value to the estate. The Trustee is preparing a short year 2019 final tax return and anticipates proposing to
                                    make a partial distribution on wage claims in his Trustee Final Report, which will be submitted in the next couple of months.


      Initial Projected Date Of Final Report (TFR):            06/30/2020                                 Current Projected Date Of Final Report (TFR):              09/30/2019


             07/29/2019                                                                                    /s/S. Gregory Hays

                Date                                                                                       S. Gregory Hays
                                                Case 18-57293-lrc        Doc 43          Filed 07/29/19 Entered 07/29/19 17:30:16                               Desc
                                                                                               Page 3 of 6
                                                                                   Form 2                                                                                                        Page: 2-1
                                                                   Cash Receipts And Disbursements Record
Case No.:                       18-57293-LRC                                                                 Trustee Name:                 S. Gregory Hays (300320)
Case Name:                      @AUDIO, AUTOMATION & THEATER (GA),                                           Bank Name:                    Rabobank, N.A.
Taxpayer ID #:                  **-***4920                                                                   Account #:                    ******0600 Checking
For Period Ending:              06/30/2019                                                                   Blanket Bond (per case limit): $30,203,000.00
                                                                                                             Separate Bond (if applicable): N/A

    1            2                                3                                                      4                                              5                        6                    7

  Trans.    Check or                    Paid To / Received From                        Description of Transaction                   Uniform          Deposit              Disbursement         Account Balance
   Date      Ref. #                                                                                                                Tran. Code          $                        $

 05/15/18     {2}        SSC Services, Inc dba Central Signaling       Accounts Receivable                                          1121-000                   229.57                                        229.57

 05/31/18                Rabobank, N.A.                                Bank and Technology Services Fees                            2600-000                                          10.00                  219.57

 06/07/18     {2}        Core Brands                                   Q1 2018 Dealer Advantage 2.5% VIR                            1121-000                    83.45                                        303.02

 06/11/18     {2}        SSC Services, Inc dba Central Signaling       AR, Invoice # 2060518, Collections on Account                1121-000                    63.29                                        366.31

 06/18/18     {2}        Josh Firm PA                                  IT Work                                                      1121-000                  2,201.82                                     2,568.13

 06/29/18                Rabobank, N.A.                                Bank and Technology Services Fees                            2600-000                                          10.00                2,558.13

 07/12/18     {12}       Georgia Department of Revenue                 Corporate Tax Refund 1/1/14 - 12/31/14                       1224-000                      0.49                                     2,558.62

 07/12/18     {2}        SSC Services, Inc                             Collections on Account                                       1121-000                   143.30                                      2,701.92

 07/31/18                Rabobank, N.A.                                Bank and Technology Services Fees                            2600-000                                          10.00                2,691.92

 08/13/18     {2}        SSC Services Inc dba Central Signaling        Collection on Accounts                                       1121-000                   191.65                                      2,883.57

 08/31/18                Rabobank, N.A.                                Bank and Technology Services Fees                            2600-000                                          10.00                2,873.57

 09/12/18     {2}        SSC Services, Inc DBA Central Signaling       Collection on Account                                        1121-000                    47.34                                      2,920.91

 09/18/18     {15}       UnitedHealthcare Insurance Compan             Health Insurance Premium Refund                              1229-000                    42.97                                      2,963.88

 09/28/18                Rabobank, N.A.                                Bank and Technology Services Fees                            2600-000                                           5.00                2,958.88

 10/09/18     {2}        SSC Services, Inc DBA Central Signaling       Accounts receivable                                          1121-000                    51.49                                      3,010.37

 10/24/18                Bullseye Auction & Appraisal LLC              Gross Auction Proceeds including buyers premium. Auction                              60,980.70                                    63,991.07
                                                                       approved per Order, Docket # 33.

              {4}                                                      Proceeds from auction per Order, Dkt # 33.                   1129-000                                                              63,991.07

                                                                                                                       $3,915.00

              {6}                                                      Proceeds from auction per Order, Dkt # 33.                   1129-000                                                              63,991.07

                                                                                                                       $6,069.00

              {3}                                                      Proceeds from auction per Order, Dkt # 33.                   1129-000                                                              63,991.07



                                                                                                                             Page Subtotals:            $64,036.07                   $45.00           true

{ } Asset Reference(s)                                                                                                                                                   ! - transaction has not been cleared
                                                Case 18-57293-lrc        Doc 43          Filed 07/29/19 Entered 07/29/19 17:30:16                                 Desc
                                                                                               Page 4 of 6
                                                                                   Form 2                                                                                                            Page: 2-2
                                                                   Cash Receipts And Disbursements Record
Case No.:                       18-57293-LRC                                                                Trustee Name:                     S. Gregory Hays (300320)
Case Name:                      @AUDIO, AUTOMATION & THEATER (GA),                                          Bank Name:                        Rabobank, N.A.
Taxpayer ID #:                  **-***4920                                                                  Account #:                        ******0600 Checking
For Period Ending:              06/30/2019                                                                  Blanket Bond (per case limit): $30,203,000.00
                                                                                                            Separate Bond (if applicable): N/A

    1            2                                  3                                                   4                                                 5                        6                     7

  Trans.    Check or                    Paid To / Received From                        Description of Transaction                      Uniform          Deposit             Disbursement           Account Balance
   Date      Ref. #                                                                                                                   Tran. Code          $                       $



                                                                                                                      $45,453.00

                                                                       Buyer Premium from Auction. To be paid to Bullseye Auction      1280-002                                                              63,991.07

                                                                                                                        $5,543.70

 10/24/18     101        Bullseye Auction & Appraisal LLC              Payment of Auctioneer Commission, Buyers Premium and                                                            10,984.31             53,006.76
                                                                       Expenses associated with Auction. Paid per Order, Dkt # 33

                         Bullseye Auction & Appraisal LLC              Payment of Auctioneer Expenses associated with Auction.         3620-000                                                              53,006.76
                                                                       Paid per Order, Dkt # 33
                                                                                                                         $503.81

                         Bullseye Auction & Appraisal LLC              Payment of Auctioneer Commission associated with Auction.       3610-000                                                              53,006.76
                                                                       Paid per Order, Dkt # 33
                                                                                                                        $4,936.80

                         Bullseye Auction & Appraisal LLC              Payment of Auctioneer Buyers Premium associated with            1280-002                                                              53,006.76
                                                                       Auction. Paid per Order, Dkt # 33
                                                                                                                        $5,543.70

 10/31/18                Rabobank, N.A.                                Bank and Technology Services Fees                               2600-000                                           12.42              52,994.34

 11/14/18     {2}        SSC Services, Inc DBA Central Signaling       Accounts Receivable                                             1121-000                   112.14                                     53,106.48

 01/02/19     {15}       United Healthcare Ins Co                      Additional MLR rebate payment relating to 2017 rebate           1229-000                    98.26                                     53,204.74
                                                                       reporting year

 01/09/19     {2}        SSC Services, Inc DBA Central Signaling       Accounts Receivable                                             1121-000                   124.52                                     53,329.26

 06/14/19     {2}        Lewis A Pick                                  Accounts Receivable - Invoice # 20629, 20639, 20678             1121-000                2,246.80                                      55,576.06




                                                                                                                                 Page Subtotals:           $2,581.72              $10,996.73             true

{ } Asset Reference(s)                                                                                                                                                     ! - transaction has not been cleared
                                      Case 18-57293-lrc       Doc 43       Filed 07/29/19 Entered 07/29/19 17:30:16                             Desc
                                                                                 Page 5 of 6
                                                                        Form 2                                                                                                     Page: 2-3
                                                        Cash Receipts And Disbursements Record
Case No.:                18-57293-LRC                                                        Trustee Name:                 S. Gregory Hays (300320)
Case Name:               @AUDIO, AUTOMATION & THEATER (GA),                                  Bank Name:                    Rabobank, N.A.
Taxpayer ID #:           **-***4920                                                          Account #:                    ******0600 Checking
For Period Ending:       06/30/2019                                                          Blanket Bond (per case limit): $30,203,000.00
                                                                                             Separate Bond (if applicable): N/A

    1            2                      3                                                4                                              5                        6                     7

  Trans.    Check or          Paid To / Received From                    Description of Transaction                 Uniform          Deposit              Disbursement           Account Balance
   Date      Ref. #                                                                                                Tran. Code          $                        $


                                                              COLUMN TOTALS                                                                  66,617.79               11,041.73             $55,576.06
                                                                    Less: Bank Transfers/CDs                                                      0.00                    0.00
                                                              Subtotal                                                                       66,617.79               11,041.73
                 true                                               Less: Payments to Debtors                                                                             0.00

                                                              NET Receipts / Disbursements                                                  $66,617.79           $11,041.73




                                                                                                                                                                                       false

{ } Asset Reference(s)                                                                                                                                   ! - transaction has not been cleared
                                          Case 18-57293-lrc   Doc 43          Filed 07/29/19 Entered 07/29/19 17:30:16                  Desc
                                                                                    Page 6 of 6
                                                                        Form 2
                                                                                                                                                            Page: 2-4
                                                        Cash Receipts And Disbursements Record
Case No.:                  18-57293-LRC                                                 Trustee Name:                 S. Gregory Hays (300320)
Case Name:                 @AUDIO, AUTOMATION & THEATER (GA),                           Bank Name:                    Rabobank, N.A.
Taxpayer ID #:             **-***4920                                                   Account #:                    ******0600 Checking
For Period Ending:         06/30/2019                                                   Blanket Bond (per case limit): $30,203,000.00
                                                                                        Separate Bond (if applicable): N/A


                                        Net Receipts:           $66,617.79
                           Plus Gross Adjustments:              -$10,480.50
                         Less Payments to Debtor:                    $0.00
                 Less Other Noncompensable Items:                    $0.00

                                          Net Estate:           $56,137.29




                                                                  TOTAL - ALL ACCOUNTS                      NET DEPOSITS      NET DISBURSEMENTS ACCOUNT BALANCES
                                                                  ******0600 Checking                              $66,617.79            $11,041.73      $55,576.06

                                                                                                                     $66,617.79                $11,041.73     $55,576.06
